                       Case 20-23284-AJC         Doc 18       Filed 12/11/20    Page 1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA

In re:
ROY CESAR TERAN,                                                               Case No: 20-23284 AJC
       Debtor.                                                                 Ch 7
                                      /

        DEBOTR’S EX-PARTE MOTION TO SHORTEN TIME FOR NOTICE OF DEBTOR’S
                  EMERGENCY MOTION FOR CONVERSION FROM CASE
                    UNDER CHAPTER 7 TO CASE UNDER CHAPTER 13

       COMES NOW, Debtor, ROY CESAR TERAN, by and through undersigned counsel, and moves this court for
an Order shortening the notice period to allow Debtor’s Emergency Motion for Conversion from Case under Chapter
7 to Case under Chapter 13 to be heard before the December 24, 2020 and in support thereof states as follows:
   1. Debtor filed this case Pro Se on December 4, 2020 as a voluntary Chapter 7 case.
   2. Debtor, through Undersigned counsel, filed the Emergency Motion for Conversion from Chapter 7 Case to
       Chapter 13 case [DE 16] on December 10, 2020.
   3. The 341 Meeting of Creditors is currently scheduled for January 5, 2021.
   4. Debtor’s intent was to file a reorganization plan under a Chapter 13 Case to save his home through the MMM
       program.
   5. Undersigned counsel will be unavailable from December 25, 2020 through January 5, 2021.
   6. Undersigned requests the Emergency Motion for Conversion be heard on a shortened notice before December
       24, 2020.
   7. The shortening of the time period will not prejudice the rights of any interested party.
       WHEREFORE, Debtor moves this Honorable Court for an Order shortening the notice period required for a
hearing on Debtor’s Emergency Motion for Conversion from Case under Chapter 7 to Case under Chapter 13 before
December 24, 2020 and any other relief deemed just and reasonable.
       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this court set forth in
Local Rule 2090-1(A).
                                                      Law Offices of Samir Masri
                                                      901 Ponce de Leon Blvd., Suite 101
                                                      Coral Gables, FL 33134
                                                      Tel (305) 445-3422

                                                      By:      s/ Samir Masri
                                                            Samir Masri, Esquire
                                                            FBN: 145513
